198 F.2d 87
MURPHYv.UNITED STATES.
No. 11321.
United States Court of Appeals District of Columbia Circuit.
Argued June 17, 1952.
Decided July 3, 1952.

Frederick C. LeComte, Washington, D. C., for appellant. (Appointed by the District Court).
Lewis A. Carroll, Asst. U. S. Atty., Washington, D. C., with whom Charles M. Irelan, U. S. Atty., Washington, D. C., Arthur J. McLaughlin, Asst. U. S. Atty., Concord, Mass., and Joseph M. Howard, Asst. U. S. Atty., Washington, D. C., were on the brief, for appellee.
Before CLARK, WILBUR K. MILLER and PRETTYMAN, Circuit Judges.
PER CURIAM.


1
Appellant was convicted of obstructing justice, D.C.Code 1940, § 22-703, and was sentenced to prison. Several months afterward, he filed a motion for new trial on grounds of newly discovered evidence, which was denied after hearing.


2
The alleged newly discovered evidence was asserted to be a Juvenile Court record of a prosecution witness and was to be presented for purposes of impeaching that witness. As this court has said in Thompson v. United States, 1951, 88 U.S. App.D.C. 235, 188 F.2d 652, to obtain a new trial because of newly discovered evidence, the evidence relied on must not be merely cumulative or impeaching. We therefore conclude that the court did not abuse its discretion in denying a new trial.1 We intimate no view upon whether the Juvenile Court record would have been admissible under other circumstances.


3
Affirmed.



Notes:


1
 Counsel on appeal was not counsel in the District Court